      Case 8-19-78497-las       Doc 6     Filed 12/17/19        Entered 12/17/19 10:20:01


                                                 U.S. Department of Justice

                                                 Office of the United States Trustee
                                                 Eastern District of New York (Central Islip Division)

                                            Alfonse M. D’Amato Federal Courthouse   Telephone:   (631) 715-7800
                                            560 Federal Plaza                            Fax:    (631) 715-7777
                                            Central Islip, New York 11722-4456


                             SUCCESSOR TRUSTEE MEMORANDUM

TO:                   Case Administration- Judge Team for Scarcella

FROM:                 William K. Harrington
                      United States Trustee, Region 2

PREPARED BY:          Joann Lomangino

DATE:                 December 17, 2019

RE:                  Appointment of Successor Chapter 7 Trustee and Scheduling of Section 341(a)
                     Meeting to be noticed by Clerk’s Office


                      The below listed case has been reviewed.

ALLAN B. MENDELSOHN has been selected as Successor Trustee. His address is ALLAN B.
MENDELSOHN, LLP, 38 NEW STREET, HUNTINGTON, NEW YORK 11743. Telephone No. (631)
923-1625.

        Attached is the Notice of Appointment.

      The 341 (a) meeting for the below listed case is scheduled to be held at Long Island Federal
Courthouse, 560 Federal Plaza, Central Islip, New York 11722, Room 561 on January 21. 2020 at 1:00
p.m.

                                  Successor Trustee- Chapter 7 Case


      Gil Leslie Appelbaum                                                 Case No. 8-19-78497-las
         Case 8-19-78497-las      Doc 6   Filed 12/17/19    Entered 12/17/19 10:20:01




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NEW YORK

In Re:

     Gil Leslie Appelbaum                                           Case No. 8-19-78497-las
             Debtor.

                                     _______________

                 SUCCESSOR TRUSTEE APPOINTMENT OF TRUSTEE AND
                         DESIGNATION OF REQUIRED BOND
                              _______________

To: Allan B Mendelsohn, LLP
     38 New Street
     Huntington, New York 11743


Marc A. Pergament, the Trustee for the above-captioned debtor(s) has tendered his resignation, and you
are hereby appointed, pursuant to 11 U.S.C. § 703(b) as Successor Trustee.

         The amount of your bond is covered by the bond of Interim Trustees in Chapter 7 cases issued by
Liberty Mutual Insurance Company which is on filed with the Office. See 11 U.S.C. 322(a) Federal
Rules of Bankruptcy Procedure 2010(a). In addition, because your blanket acceptance of appointment is
on file (FRBP 2008; FRBP 2010(a)), you are required to notify the undersigned in writing within five (5)
business days after receipt of this notice only in the event you reject this appointment.

Dated: Central Islip, New York
       December 17, 2019

                                            /S/William K. Harrington
                                            WILLIAM K. HARRINGTON
                                            UNITED STATES TRUSTEE, REGION 2
                                            Long Island Federal Courthouse
                                            560 Federal Plaza
                                            Central Islip, New York 11722
                                            Tel. No. (631) 715-7800
